SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 To SCHEDULE 13G INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b)(c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE13d-2(b) Senesco Technologies, Inc. (Name of Issuer) COMMON STOCK, $.01 PAR VALUE (Title of Class of Securities) (CUSIP Number) September 25, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) X Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). -1- 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Barry Honig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBEROF 5 SOLE VOTING POWER 436,109 (1) SHARES BENEFICIALLY OWNEDBY 6 SHARED VOTING POWER 981,006 (2) EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 436,109 (1) WITH 8 SHARED DISPOSITIVE POWER 981,006 (2) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.99% (3) 12 TYPE OF REPORTING PERSON IN - Individual (1) Includes 103,702 shares of common stock and 332,407 shares of common stock underlying warrants. (2) Includes 158,012 shares of common stock held by GRQ Consultants, Inc. 401K Plan (“410K”), 415,460 shares of common stock held by Marlin Capital Investments, LLC (“Marlin”) and 365,966 shares of common stock held by GRQ Consultants, Inc. Roth 401K FBO Barry Honig (“Roth 401K”) and warrants to purchase 41,134 shares of common stock held by 401K, warrants to purchase 245 shares of common stock held by Marlin and warrants to purchase 189 shares of common stock held by Roth 401K and excludes 14,840 shares of common stock underlying warrants held by 401K, 175,021 shares common stock underlying warrants held by Marlin and 135,731 shares of common stock underlying warrants held by Roth 401K. Such excluded warrants contain a blocker provision under which the holder can only exercise the warrants to a point where he and his affiliates would beneficially own a maximum of 9.99% of the Issuer’s outstanding shares (“Blocker”). Mr. Honig is the trustee of 401K, Roth 401K and President of Marlin, and, in such capacity, has voting and dispositive power over the securities held by such entities. (3) Based on 13,811,361 shares of Common Stock outstanding as of May 16, 2014. -2- 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. 401K Plan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBEROF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNEDBY 6 SHARED VOTING POWER 199,146 (1) EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH 8
